Citation Nr: 0634529	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-20 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected right erector spinae muscle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, and from January 1994 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in St. 
Petersburg, Florida that denied an increase in a 
noncompensable rating for service-connected right erector 
spinae muscle injury.  A personal hearing was held before the 
undersigned Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in July 2006.  

The Board also notes that during the course of the appeal, in 
a March 2005 rating decision, the RO denied service 
connection for disc protrusion at L5-S1 and bladder 
dysfunction, claimed as secondary to the service-connected 
right erector spinae muscle injury.  The veteran was notified 
of this decision by a letter dated in March 2005, and he did 
not appeal.  Hence this issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

Records reflect that the veteran incurred a back injury 
during military service, and also injured his back on the job 
in July 2001, after separation from service.  He received 
workers' compensation for the latter injury.  He essentially 
contends that all of his current back symptoms are due to his 
in-service back injury.

At his July 2006 Board hearing, the veteran related that he 
had received ongoing VA treatment for his back disabilities, 
and said that he was seen as recently as June 2006 at the 
Daytona Beach VA outpatient clinic.  The veteran has also 
reported receiving treatment for a back disability at the 
Lexington, Kentucky Medical Center (VAMC) from 1997 to 1998.  
All of these records are not on file and must be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Moreover, at his Board hearing, the veteran also reported 
receiving private medical treatment for the service-connected 
back disability at Halifax Hospital in Daytona Beach from 
1994 to the present, at Baptist Medical Center in Kentucky 
from 1997 to 1998, and from a private physician in Michigan 
in 2001.  The RO should attempt to obtain these records.  
38 U.S.C.A. § 5103A(c) (West 2002).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  
      
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a back disability 
since 1994.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

(a)  In particular, the RO should 
attempt to obtain pertinent VA medical 
records dated since March 2005 from the 
Daytona Beach outpatient clinic, and 
pertinent VA medical records from a 
facility in Lexington, Kentucky dated 
from 1997 to 1998.  

(b)  The RO should also attempt to 
obtain pertinent private medical 
records from Halifax Hospital in 
Daytona Beach dated from 1994 to the 
present, from Baptist Medical Center in 
Kentucky dated from 1997 to 1998, and 
from a private physician in Michigan 
dated in 2001.

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the September 2004 supplemental statement 
of the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

